DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 1/15/2021.

Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/21/2020.

Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/063972 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	All of Applicant’s arguments filed 1/15/2021 have been fully considered.
In summary, Applicant argues that inventive formulas 1-4 of the instant specification show improved cosmetic properties of hair softness, smoothness and disentangling, as compared to the comparative formula 3’.
This is not persuasive as the prior art teaches that hair care composition having the claimed emulsion impart better conditioning properties to hair, such as smoothness, softness and detangling (Table 4, Pg. 11-13), thus it’s unclear what is unexpectedly superior about the results obtained by Applicant.
Applicant remarks that invention formulas 13-15 of Paul are stable without the presence of a fatty alcohol, thus from the results in the instant specification, it can be concluded that invention 
This is not persuasive. While there might be some structural differences, the claims recite comprising language and Paul makes obvious a stable composition having all the claimed structural limitations.  Furthermore, prior art is not limited to exemplified embodiments.  Paul indicated that fatty alcohols are known and can be included in hair care composition comprising the O/W emulsion, and Applicant’s desire to add a fatty alcohol to provide stability does not negate the teachings of the prior art showing its already known to add fatty alcohols.  Furthermore, Applicant has only provided a single data point.  Applicant tested a single species of cationic surfactant, fatty alcohol, and O/W emulsion at a single concentration and one data point which is not sufficient to establish a trend in the data that would allow a skilled artisan to extend probative value thereof. It is the Examiner position that the data provided is not sufficient to outweigh the strong case of obviousness.
Applicant remarks that the amounts of each component disclosed in Paul is substantially different from the composition as claimed in claim 1.
Applicant is directed to the modified rejection below which address these amendments and shows that Paul teaches all the claimed components in amounts which overlap with the instant claimed.
Applicant remarks that a person of ordinary skill in the art would not have known before the effective filing data of the present application that the composition as claimed in claim 1 but not comprising a fatty alcohol is unstable.
This is not persuasive for the same reasons discussed above.
Applicant remarks that a person of ordinary skill in the art would not have been motivated to add fatty alcohol as defined in claim 1 to obtain a stable composition as claimed in claim 1.
This is not persuasive as Paul specifically teaches that fatty alcohols can be added and Bergmann further teaches that adding this helps improve the conditioning properties of the composition.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Bergmann (US 5,358,667).
Regarding claims 1(ii) and 11: Paul discloses an oil-in-water emulsion having D50 particle size of less than 350 nm comprising: a silicone mixture comprising: a trialkylsilyl terminated dialkylpolysiloxane having a viscosity of from 40,000 to less than 100,000 mPa.s at 25°C and an amino silicone having a viscosity of from 1,000 to 15,000 mPa.s at 25°C and amine value of from 2 to 10 mg of KOH per gram of polymer; a mixture of emulsifiers comprising one or more non-ionic emulsifier, wherein the mixture of emulsifiers has a HLB value from 10 to 16; and water (Paul – claim 1).
Regarding claims 1(i), 2, 4-8, 9, 11 and 18-19  Examples I (inventive examples 4-6) discloses multiple embodiments wherein the oil-in-water emulsion was made using 450g amino silicone fluid (trimethylsilyl terminated aminoethylaminopropylmethylsiloxane - dimethylsiloxane copolymer, viscosities ranging from 1600-13500 mPa.s and an amine value of 6.9-7.2) and 1800g trimethylsilyl terminated dimethylsiloxane polymer fluid (with a viscosity of 61500mPa.s) and a non-ionic mixture (Steareth-6, PEG 100 stearate, trideceth-3 and trideceth-10)  having an HLB of 11.25.  To this emulsified mixture a cationic surfactant, cetyltrimethylammonium chloride, was added.  The HLB value of the mixture of cationic and non-ionic emulsifiers was between 10 and 16. As calculated using the amounts provided above, the trimethylsilyl terminated dimethylsiloxane polymer fluid makes up 80% of the silicone mixture and the amino silicone makes up 20%. The particle size of the inventive emulsions ranged from 150-170nm.
Regarding claims 8 and 10: Paul teaches the trialkylsilyl terminated dialkylpolysiloxane to be present in an amounts of 38-42% and the amino silicone to be present in an amount of 8-12%, both amounts relative to the total weight of the emulsion. These amounts overlap with the ranges of 70-90% and 10-30% of instant claim 8 (Pg. 10, lines 1-4). Inventive Examples 4-6 teach the use of 1.02% of cetyltrimethylammonium chloride (calculated using the wt. value of Example I).  Furthermore, Paul teaches the cationic emulsifier to be present in amounts ranging from 0.5-1.5% based on the weight of the emulsion(Pg. 10, line 5).

Regarding claim 1(i) and claim 3: Paul teaches the O/W emulsion to comprise 0.5-1.5% of the cationic emulsifier and as the O/W emulsion makes up 3-10% of the hair care composition as a whole, the cationic emulsifier can be calculated to be present in an amounts ranging from 0.015-.15% based on the total weight of the hair care composition which overlaps with the claimed ranges.
While the inventive examples fail to teach a composition having a fatty alcohol as claimed, Paul teaches that the hair composition comprising the O/W emulsion can comprise other additives such as fatty alcohols (selected from a finite number of options), thus it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to add a fatty alcohol to the invention.  
However Paul does not teach the fatty alcohol used to be cetearyl alcohol nor teaches the amounts in which this is used as recited by instant claims 1(iii) and 13-14.
Bergmann discusses hair conditioning shampoo compositions and teaches that fatty alcohols, such as cetearyl alcohol (selected from a finite number of options) is a known water-insoluble conditioning agent and this can be used in amounts ranging from 1-6% (Bergmann – claim 3-4).  
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention was made to specifically use cetearyl alcohol in amounts of 1-6% (based on the weight of the hair care composition) as taught by Bergmann as the fatty alcohol in the hair care composition in Paul as Bergmann teaches that these amounts are suitable to provide conditioning in hair products, such as shampoos and Paul teaches fatty alcohols can be used in hair composition such as shampoos.

Claims 1-14, 15-16  and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Bergmann (US 5,358,667), as applied to claims 1-14 and 18-20 above, and further in view Avery (US 2002/0034483).

Avery teaches hair treatment compositions and teaches that these can comprise a silicone, such as dimethicone, as a preferred conditioning agent to deliver one or more benefits relating to Shine, Softness, combability, wet-handling, anti-Static properties, protection against damage, body, Volume, Stylability and manageability [0033-0037].  These are taught to be used in amounts ranging from 0.01-10% [0081].
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention to modify the teachings of Paul with those of Avery and add 0.01-10% of a dimethicone to the hair care composition of Paul to add one or more of the conditioning benefits taught by Avery.  One of skill in the art would have a reasonable expectation of success as Paul teaches that components of hair care known to those of skill in the art can be added and Avery demonstrates that dimethicones are well known to be used to condition hair and Paul expresses a desire for compositions which provide conditioning (Pg. 11).

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2017/109692) and Bergmann (US 5,358,667), as applied to claims 1-14 and 18-20 above, and further in view Muller (US 2003/0003073).
As discussed above, Paul makes obvious the limitations of claims 1-14 and 18-20, however Paul does not teach the use of the elected behenyltrimethylammonium chloride.
Muller teaches hair conditioning compositions and teaches both behenyltrimethylammonium chloride and cetyltrimethylammonium chloride to be suitable cationic surfactants for use (Muller – claim 10).
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention to modify the teachings of Paul with those of Avery and substitute cetyltrimethylammonium chloride as taught by Paul for behenyltrimethylammonium chloride as these are taught by the prior art to be functionally equivalent cationic surfactants and its prima facie obvious to substitute one art recognize 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613